Name: Sixteenth Commission Directive 76/933/EEC of 1 December 1976 amending the Annexes to Council Directive 70/524/EEC of 23 November 1970 concerning additives in feedingstuffs
 Type: Directive
 Subject Matter: nan
 Date Published: 1976-12-31

 Avis juridique important|31976L0933Sixteenth Commission Directive 76/933/EEC of 1 December 1976 amending the Annexes to Council Directive 70/524/EEC of 23 November 1970 concerning additives in feedingstuffs Official Journal L 364 , 31/12/1976 P. 0018 - 0019 Greek special edition: Chapter 03 Volume 16 P. 0209 ++++SIXTEENTH COMMISSION DIRECTIVE OF 1 DECEMBER 1976 AMENDING THE ANNEXES TO COUNCIL DIRECTIVE 70/524/EEC OF 23 NOVEMBER 1970 CONCERNING ADDITIVES IN FEEDINGSTUFFS ( 76/933/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO THE COUNCIL DIRECTIVE OF 23 NOVEMBER 1970 CONCERNING ADDITIVES IN FEEDINGSTUFFS ( 1 ) , AS LAST AMENDED BY THE FIFTEENTH COMMISSION DIRECTIVE OF 21 JUNE 1976 ( 2 ) , AND IN PARTICULAR ARTICLE 6 THEREOF , WHEREAS THE ABOVEMENTIONED DIRECTIVE PROVIDES FOR THE CONTENT OF THE ANNEXES TO BE SUBJECT TO CONSTANT REVISION IN THE LIGHT OF THE DEVELOPMENT OF SCIENTIFIC AND TECHNICAL KNOWLEDGE ; WHEREAS RESEARCH CARRIED OUT AT COMMUNITY LEVEL HAS SHOWN THAT THE MAXIMUM LEVELS LAID DOWN IN ANNEX I FOR VITAMIN D3 IN POULTRY FEEDINGSTUFFS ARE INSUFFICIENT TO MEET THE NEEDS OF THESE SPECIES ; WHEREAS IT IS DESIRABLE TO AUTHORIZE IN THIS CASE HIGHER MAXIMUM LEVELS TO THE EXTENT THAT NO RISK TO ANIMAL OR HUMAN HEALTH RESULTS THEREFROM ; WHEREAS THE USE OF THE GROWTH PROMOTER OLAQUINDOX FOR SWINE HAS BEEN SUCCESSFULLY TESTED IN CERTAIN MEMBER STATES ; WHEREAS IT IS DESIRABLE TO AUTHORIZE ITS USE , SUBJECT TO CERTAIN CONDITIONS , AT LEAST NATIONAL LEVEL UNTIL IT IS PERMITTED AT COMMUNITY LEVEL ; WHEREAS THE MEASURES PROVIDED FOR IN THIS DIRECTIVE ARE IN ACCORDANCE WITH THE OPINION OF THE STANDING COMMITTEE FOR FEEDINGSTUFFS , HAS ADOPTED THIS DIRECTIVE : ARTICLE 1 THE ANNEXES TO THE COUNCIL DIRECTIVE OF 23 NOVEMBER 1970 CONCERNING ADDITIVES IN FEEDINGSTUFFS SHALL BE AMENDED AS SPECIFIED IN THE FOLLOWING ARTICLES . ARTICLE 2 ANNEX I , PART H " VITAMINS , PROVITAMINS AND CHEMICALLY WELL DEFINED SUBSTANCES HAVING A SIMILAR EFFECT " SHALL BE AMENDED IN RELATION TO ADDITIVE NO E 671 " VITAMIN D3 " AS FOLLOWS : 1 . THE WORDS " LAYING HENS " IN THE COLUMN HEADED " SPECIES OF ANIMAL " , AS WELL AS THE FIGURE " 3 000 " APPEARING FOR THIS SPECIES IN THE COLUMN HEADED " MAXIMUM CONTENT I.U./KG OF COMPLETE FEEDINGSTUFFS OR OF THE DAILY RATION " SHALL BE REPLACED BY THE WORDS " CHICKENS FOR FATTENING , TURKEYS " AND BY THE FIGURE " 5 000 " ; 2 . THE FIGURE " 2 000 " APPEARING IN THE COLUMN HEADED " MAXIMUM CONTENT I.U./KG OF COMPLETE FEEDINGSTUFFS OR OF THE DAILY RATION " IN RESPECT OF THE SPECIES " OTHER POULTRY " SHALL BE REPLACED BY THE FIGURE " 3 000 " . ARTICLE 3 THE FOLLOWING ITEM SHALL BE ADDED TO ANNEX II , PART F " GROWTH PROMOTERS " : NO*ADDITIVE*CHEMICAL FORMULA , DESCRIPTION*SPECIES OF ANIMAL*MAXIMUM AGE*PPM OF COMPLETE FEEDINGSTUFFS*OTHER PROVISIONS*PERIOD OF AUTHORIZATION* *****MINIMUM CONTENT*MAXIMUM CONTENT*** 3*OLAQUINDOX*2-(N-2'-HYDROXYATHYL-CARBAMOYL ) 3-METHYL-QUINOXALINE-1,4-DIOXIDE*SWINE*FOUR MONTHS*15*50*USE PROHIBITED AT LEAST FOUR WEEKS BEFORE SLAUGHTER*31 DECEMBER 1978* *******MIXING OR SIMULTANEOUS USE WITH ANTIBIOTICS PROHIBITED** *****50*100*MILK FEEDS ONLY** ARTICLE 4 THE MEMBER STATES SHALL , NOT LATER THAN 1 FEBRUARY 1977 , BRING INTO FORCE THE LAWS , REGULATIONS OR ADMINISTRATIVE PROVISIONS NECESSARY TO COMPLY WITH THIS DIRECTIVE . THEY SHALL FORTHWITH INFORM THE COMMISSION THEREOF . ARTICLE 5 THIS DIRECTIVE IS ADDRESSED TO THE MEMBER STATES . DONE AT BRUSSELS , 1 DECEMBER 1976 . FOR THE COMMISSION P . J . LARDINOIS MEMBER OF THE COMMISSION ( 1 ) OJ NO L 270 , 14 . 12 . 1970 , P . 1 . ( 2 ) OJ NO L 198 , 23 . 7 . 1976 , P . 10 .